*752Orders affirmed, with ten dollars costs and disbursements as to each appeal. The contract constitutes an illegal waste because prohibited by section 128-a of the Village Law, added by chapter 852 of the Laws of 1928. " The purchase price is a debt of the village. (Newell v. People, 7 N. Y. 9.) Subdivision 37 of section 89 of the Village Law is especially made subject to other provisions of the Village Law and is, therefore, subject to section 128-a {supra). The expenditure was not included in the budget and there was no resolution to borrow on bonds or other obligations. All concur, except Thompson, J., who dissents in an opinion.